SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 6, 2009 1ST HOME BUY AND SELL LTD. (Exact name of registrant as specified in its charter) Nevada 000-52936 26-3530392 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 2300 W. Sahara Ave. Suite 800 Las Vegas, NV89102 (Address of principal executive offices) 702-357-8867 (Registrant’s Telephone Number) (Former name or former address, if changed since last report) Copy of all Communications to: Diane D. Dalmy Attorney at Law 8965 W. Cornell Place
